37 A.3d 1134 (2012)
209 N.J. 416
In the Matter of Paul L. ABRAMO, An Attorney at Law (Attorney No. XXXXXXXXX).
D-62 September Term 2010, 067423
Supreme Court of New Jersey.
March 9, 2012.

ORDER
This matter having been duly presented to the Court on the petition filed by PAUL L. ABRAMO, who was admitted to the bar of this State in 1969, seeking review of the letter of admonition issued by the Disciplinary Review Board in DRB 10-292, and the Court having granted the petition and having ordered respondent to show cause why he should not be disciplined as provided in Rule 1:20-15A;
And the Court having considered the record and having determined that under the circumstances, respondent's conduct does not warrant any disciplinary action, and good cause appearing;
It is ORDERED that the letter of admonition issued in DRB 10-292 is dismissed; and it is further
ORDERED that the Court hereby requests the Advisory Committee on Professional Ethics to consider and report on the continued viability of the common law retaining lien as it relates to RPC 1.16(d), and the Court further requests that the Advisory Committee invite the New Jersey State Bar Association to participate in the proceedings on this referral.